Case 2:21-cr-00062 Document 69 Filed 07/30/21 Page 1 of 5 PagelD #: 354

UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF WEST VIRGINIA
CHARLESTON GRAND JURY 2020
JULY 28, 2021 SESSION

UNITED STATES OF AMERICA

 

 

Vv. CRIMINAL NO. 2:21-cr-00062

18 U.S.C. § 1591 (a)

18 U.S.C. § 1591 (b) (1)
LARRY ALLEN CLAY, JR. 18 U.S.C. § 1591 (b) (2)
KRISTEN NAYLOR-LEGG 18 U.S.C. § 1591 (c)

18 U.S.C. § 1594 (c)

SUPERS EDING

The Grand Jury Charges:

COUNT ONE
(Conspiracy to Engage in Sex Trafficking of a Minor)

From on or about June 8, 2020, through on or about June 12,
2020, at or near Gauley Bridge, Fayette County, West Virginia,
within the Southern District of West Virginia, defendants LARRY
ALLEN CLAY, JR. and KRISTEN NAYLOR-LEGG conspired with one another
to knowingly, in and affecting interstate or foreign commerce,
recruit, entice, transport, provide, obtain, patronize, and
solicit, by any means, Victim 1, knowing and in reckless disregard
of the fact that coercion, as defined in 18 U.S.C. § 1591 (e) (2),
would be used to cause Victim 1 to engage in a commercial sex act,
and having had a reasonable opportunity to observe Victim 1 and

knowing and in reckless disregard of the fact that Victim 1 had
Case 2:21-cr-00062 Document 69 Filed 07/30/21 Page 2 of 5 PagelD #: 355

not attained the age of 18 years and that Victim 1 would be caused
to engage in a commercial sex act.
In violation of Title 18, United States Code, Sections 1591 (a)

and (c) and 1594(c).
Case 2:21-cr-00062 Document 69 Filed 07/30/21 Page 3 of 5 PagelD #: 356

COUNT TWO
(Sex Trafficking of a Minor)

From on or about June 8, 2020, through on or about June 12,
2020, at or near Gauley Bridge, Fayette County, West Virginia,
within the Southern District of West Virginia, defendant LARRY
ALLEN CLAY, JR. knowingly, in and affecting interstate or foreign
commerce, obtained, patronized, and solicited, by any means,
Victim 1, knowing and in reckless disregard of the fact that
coercion, as defined in 18 U.S.C. § 1591(e) (2), would be used to
cause Victim 1 to engage in a commercial sex act, and having had
a reasonable opportunity to observe Victim 1 and knowing and in
reckless disregard of the fact that Victim 1 had not attained the
age of 18 years and that Victim 1 would be caused to engage ina
commercial sex act.

In violation of Title 18, United States Code, Sections

1591(a), (b) (1), (b) (2), and (c).
Case 2:21-cr-00062 Document 69 Filed 07/30/21 Page 4 of 5 PagelD #: 357

COUNT THREE
(Sex Trafficking of a Minor)

From on or about June 8, 2020, through on or about June 12,
2020, at or near Gauley Bridge, Fayette County, West Virginia,
within the Southern District of West Virginia, defendant KRISTEN
NAYLOR-LEGG knowingly, in and affecting interstate or foreign
commerce, obtained, patronized, and solicited, by any means,
Victim 1, knowing and in reckless disregard of the fact that
coercion, as defined in 18 U.S.C. § 1591(e) (2), would be used to
cause Victim 1 to engage in a commercial sex act, and having had
a reasonable opportunity to observe Victim 1 and knowing and in
reckless disregard of the fact that Victim 1 had not attained the
age of 18 years and that Victim 1 would be caused to engage in a
commercial sex act.

In violation of Title 18, United States Code, Sections

1591(a), (b) (1), (6) (2), and (c).
Case 2:21-cr-00062 Document 69 Filed 07/30/21 Page 5 of 5 PagelD #: 358

FORFEITURE

1. The allegations contained in Counts 1-3 of this
Superseding Indictment are hereby realleged and incorporated by
reference for the purpose of alleging forfeitures pursuant to 18
U.S.C. § 1594(d) and Rule 32.2(a) of the Federal Rules of Criminal
Procedure.

2. Pursuant to 18 U.S.C. § 1594(d), upon conviction of an
offense in violation of Title 18, United States Code, Sections
1591 and 1594, the defendants, LARRY ALLEN CLAY, JR., and KRISTEN
NAYLOR-LEGG, shall forfeit to the United States of America any
property constituting, or derived from, any proceeds obtained,
directly or indirectly, as the result of such offenses and any
property used, or intended to be used, in any manner or part, to
commit, or to facilitate the commission of, the offenses.

3. This property includes, but is not limited to, any real
and personal property constituting or traceable to gross profits
and other proceeds obtained from the violations set forth in this
Superseding Indictment and any real and personal property used or
intended to be used to commit or to facilitate the commission of
the violations set forth in this Superseding Indictment.

LISA G. JOHNSTON
Acting United States Attorney

» A) AHeuncld

JENNIFER JRADA HERRALD
Assistant United States Attorney
